ALD-400                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 16-1959
                                       ___________

                                CALVIN WEDINGTON,
                                            Appellant

                                             v.

                           USA; ATTORNEY GENERAL;
                    BLACK LIVES MATTER-ALL LIVES MATTER
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. Civil No. 4-16-cv-00209)
                      District Judge: Honorable Matthew W. Brann
                      ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   September 1, 2016

             Before: AMBRO, SHWARTZ and NYGAARD, Circuit Judges

                            (Opinion filed: September 7, 2016)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Pro se appellant Calvin Wedington appeals the District Court’s dismissal of his

habeas petition filed pursuant to 28 U.S.C. § 2241. Because the appeal fails to present a

substantial question, we will summarily affirm the District Court’s judgment. See 3d Cir.

LAR 27.4 & I.O.P. 10.6.

       Wedington, a federal prisoner, is currently serving a life sentence after pleading

guilty to second-degree murder in 1982. Since 2005, he has been held in the Federal

Medical Center in Rochester, Minnesota (FMC-Rochester) pursuant to a commitment

order under 18 U.S.C. § 4245. See United States v. Wedington, 409 F. App’x 969 (8th

Cir. 2011); United States v. Wedington, 539 F. App’x 698 (8th Cir. 2013). Wedington

filed a habeas petition pursuant to 28 U.S.C. § 2241 in the United States District Court

for the Middle District of Pennsylvania. The District Court dismissed the petition as

meritless. This appeal ensued.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review

over the District Court’s legal conclusions and apply a clearly erroneous standard to its

findings of fact. See Vega v. United States, 493 F.3d 310, 314 (3d Cir. 2007).

       As the District Court noted, it is difficult to discern Wedington’s habeas claims

from his petition. Wedington appears to seek release pursuant to 18 U.S.C. § 3624; the

District Court lacked jurisdiction to afford such relief. A § 2241 petition is properly filed

in the jurisdiction in which the prisoner is confined. Rumsfeld v. Padilla, 542 U.S. 426,

447 (2004) (“Whenever a § 2241 habeas petitioner seeks to challenge his present physical

custody within the United States, he should name his warden as respondent and file the

petition in the district of confinement.”); Yi v. Maugans, 24 F.3d 500, 503 (3d Cir. 1994)


                                              2
(“A district court's habeas corpus jurisdiction is territorially limited and extends only to

persons detained and custodial officials acting within the boundaries of that district.”).

FMC-Rochester is located outside the territory of the Middle District of Pennsylvania.1

The District Court therefore lacked jurisdiction to consider his petition.2

       Accordingly, because no “substantial question” is presented as to the dismissal of

the § 2241 petition, we will summarily affirm the judgment of the District Court. See 3d

Cir. LAR 27.4; 3d Cir. I.O.P. 10.6. Although the District Court did not specify, the

dismissal is without prejudice. Wedington’s motions for appointment of counsel are

denied.




1
  FMC-Rochester is located within the territory of the Minnesota District Court. See
http://www.uscourts.gov/court-locator/zip/55903/court/district (last visited August 26,
2016).
2
  To the extent Wedington sought relief for violations of his civil rights and/or to recover
damages, his claims do not sound in habeas and § 2241 was not the proper vehicle for
relief. See Preiser v. Rodriguez, 411 U.S. 475, 494 (1973) (“In the case of a damages
claim, habeas corpus is not an appropriate or available federal remedy.”).


                                              3